




Execution Version






Second Amendment to Credit Agreement
dated as of August 19, 2014
among
Miller Energy Resources, Inc.,
as Borrower,
KeyBank National Association,
as Administrative Agent,
and
the Lenders Party Hereto
                    


KeyBank National Association
Lead Arranger and Book Runner




--------------------------------------------------------------------------------




Second Amendment to Credit Agreement
This Second Amendment to Credit Agreement (this “Amendment”) dated as of August
19, 2014, is among MILLER ENERGY RESOURCES, INC., a corporation duly formed and
existing under the laws of the State of Tennessee, each of the Lenders party
hereto, and KEYBANK NATIONAL ASSOCIATION, as Administrative Agent.
R E C I T A L S
A.    The Borrower, the Administrative Agent and the Lenders are parties to that
certain Credit Agreement dated as of June 2, 2014 (amended by that certain First
Amendment to Credit Agreement dated as of August 11, 2014 and as otherwise
amended, restated, supplemented or modified from time to time, the “Credit
Agreement”), pursuant to which the Lenders have made certain credit available to
and on behalf of the Borrower.
B.    The Borrower has requested that the Administrative Agent and each of the
Lenders amend, and the Administrative Agent and each of the Lenders have agreed
to amend, certain provisions of the Credit Agreement as herein set forth.
C.    Now, therefore, to induce the Administrative Agent and the Lenders to
enter into this Amendment and in consideration of the premises and the mutual
covenants herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1.    Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement, as
amended by this Amendment. Unless otherwise indicated, all section references in
this Amendment refer to sections of the Credit Agreement.


Section 2.    Amendments to Credit Agreement.
 
2.2    Amendments to Section 1.02 of the Credit Agreement. Section 1.02 of the
Credit Agreement is hereby amended as follows:


(a)    The definition of “Agreement” is hereby restated in its entirety to read
as follows:


“Agreement” means this Credit Agreement, as amended by that certain First
Amendment to Credit Agreement dated as of August 11, 2014, as further amended by
that certain Second Amendment to Credit Agreement dated as of August 19, 2014,
and as the same may be further amended, restated, supplemented, or modified from
time to time.
(b)    A new definition of “Second Amendment Effective Date” is hereby added in
appropriate alphabetical order to read as follows:


“Second Amendment Effective Date” means August 19, 2014.
2.3    Amendment to Section 9.02 of the Credit Agreement. The reference to
“$5,000,000” in Section 9.02(c) of the Credit Agreement is hereby amended to
read “$15,000,000”.






--------------------------------------------------------------------------------




2.4    Amendment to Section 9.05 of the Credit Agreement. Section 9.05 of the
Credit Agreement is hereby amended by restating subsection (q) in its entirety
and adding a new subsection (r), in each case to read as follows:


(q)    Investments in Savant Alaska, LLC made after the Second Amendment
Effective Date but prior to the date (if any) that Savant Alaska, LLC becomes a
Guarantor, in an amount not to exceed the lesser of (i) the amount of net cash
proceeds received by the Borrower from the issuance of Equity Interests (to the
extent such issuance is permitted by this Agreement) after the Second Amendment
Effective Date and (ii) the difference of (A) $15,000,000 minus (B) the
aggregate amount of any Investments permitted and actually made by the Borrower
or any Guarantor pursuant to Section 9.05(r).


(r)     other Investments in an aggregate amount at any time outstanding not to
exceed the difference of (i) $4,000,000 minus (ii) the amount by which any
Investments permitted and actually made by the Borrower or any Guarantor
pursuant to Section 9.05(q) exceeds $11,000,000.
2.5    Amendment to Section 9.11 of the Credit Agreement. Section 9.11 of the
Credit Agreement is hereby amended by re-lettering the existing subsections (b)
and (c) as subsections (c) and (d), respectively and inserting a new clause (b)
immediately after clause (a), such new clause (b) to read as follows:


(b)    at any time that Miller 2009 Partnership has no limited partners, no
assets and no liabilities, Miller 2009 Partnership may liquidate or dissolve or
otherwise consolidate into the Borrower;
2.6    Amendment to Section 9.20 of the Credit Agreement. Section 9.20(c) of the
Credit Agreement is hereby amended as follows:


(a)    The reference to “par value” in subsection (c)(i) of Section 9.20 is
hereby amended to read “stated liquidation preference”.


(b)    The reference to “$15,000,000” in subsection (c)(i) of Section 9.20 is
hereby amended to read “$25,000,000”.


Section 3.    Conditions Precedent. This Amendment shall become effective on the
date (such date, the “Second Amendment Effective Date”), when each of the
following conditions is satisfied (or waived in accordance with Section 12.02 of
the Credit Agreement):


(a)    The Administrative Agent shall have received from the Majority Lenders,
the Administrative Agent, the Borrower and each Guarantor, counterparts (in such
number as may be reasonably requested by the Administrative Agent) of this
Amendment signed on behalf of such Person.


(b)    The Administrative Agent shall be reasonably satisfied that,
substantially contemporaneously with the effectiveness of this Amendment, the
terms of the Second Lien Term Loan Agreement will be amended in form and
substance consistent with this Amendment and otherwise reasonably acceptable to
the Administrative Agent.






--------------------------------------------------------------------------------




(c)    No Default shall have occurred and be continuing as of the date hereof,
after giving effect to the terms of this Amendment.


(d)    The Borrower shall have paid all costs, fees, expenses and other amounts
due and payable prior to the Second Amendment Effective Date, including (a) an
amendment fee payable to the Administrative Agent, for the account of each
Lender party to this Amendment, in the amount of $10,000.00 for each such Lender
and (b) to the extent invoiced, all reasonable out-of-pocket expenses required
to be reimbursed or paid by the Borrower under the Credit Agreement.


Section 4.    Miscellaneous.


4.1    Confirmation. The provisions of the Credit Agreement, as amended by this
Amendment, remain in full force and effect following the effectiveness of this
Amendment.


4.2    Ratification and Affirmation; Representations and Warranties. Each of the
Borrower and each Guarantor hereby:


(a)    acknowledges the terms of this Amendment,


(b)    ratifies and affirms their respective obligations, and acknowledges their
respective continued liability, under each Loan Document to which it is a party
(including with respect to all of the Liens securing the payment and performance
of the Secured Obligations) and agrees that each Loan Document to which it is a
party remains in full force and effect as expressly amended hereby,


(c)    represents and warrants to the Lenders that the resolutions and governing
documents certified to the Administrative Agent and the Lenders by such Loan
Party on the date of the Credit Agreement remain in full force and effect and
have not been amended or otherwise modified, and


(d)    represents and warrants to the Lenders that as of the date hereof,
immediately after giving effect to the terms of this Amendment, (i) the
representations and warranties of the Borrower and the Guarantors set forth in
the Credit Agreement, as amended hereby, and in the other Loan Documents are
true and correct in all material respects (unless such representation and
warranty is already qualified by materiality, in which case such representation
or warranty is simply true and correct) on and as of the date hereof, except to
the extent any such representations and warranties are expressly limited to an
earlier date, in which case, on and as of the date hereof, such representations
and warranties continue to be true and correct as aforesaid as of such specified
earlier date, (ii) no Default or Event of Default has occurred and is
continuing, and (iii) no event, development or circumstance has occurred or
exists that has resulted in, or could reasonably be expected to have, a Material
Adverse Effect.


4.3    Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page to this
Amendment by facsimile transmission or other electronic transmission (e.g.,
.pdf) shall be effective as delivery of a manually executed counterpart hereof.


4.4    NO ORAL AGREEMENT. THIS AMENDMENT, THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS EXECUTED IN CONNECTION HEREWITH AND THEREWITH REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR




--------------------------------------------------------------------------------




UNWRITTEN ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO SUBSEQUENT ORAL
AGREEMENTS BETWEEN THE PARTIES.


4.5    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


4.6    Payment of Expenses. In accordance with Section 12.03 of the Credit
Agreement, the Borrower agrees to pay or reimburse the Administrative Agent for
all of its reasonable out‑of-pocket costs and reasonable expenses incurred in
connection with this Amendment, any other documents prepared in connection
herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees, charges and disbursements of counsel.


4.7    Severability. Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.


4.8    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties to the Credit Agreement and their respective
successors and permitted assigns.


4.9    Loan Document. This Amendment is a Loan Document.


[SIGNATURES BEGIN NEXT PAGE]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first written above.


BORROWER:                MILLER ENERGY RESOURCES, INC.


By:    /s/ Scott M. Boruff                        
Scott M. Boruff
Chief Executive Officer    


GUARANTORS:                MILLER DRILLING, TN LLC
 
By:    MILLER ENERGY RESOURCES, INC.,
its Sole Member




By:     /s/ Scott M. Boruff
Scott M. Boruff
Chief Executive Officer    


MILLER ENERGY SERVICES, LLC
 
By:    MILLER ENERGY RESOURCES, INC.,
its Sole Manager




By:     /s/ Scott M. Boruff
Scott M. Boruff
Chief Executive Officer    


MILLER ENERGY GP, LLC
 
By:    MILLER ENERGY RESOURCES, INC.,
     its Sole Manager




By:     /s/ Scott M. Boruff
Scott M. Boruff
Chief Executive Officer    






--------------------------------------------------------------------------------




MILLER RIG & EQUIPMENT, LLC
 
By:    MILLER ENERGY RESOURCES, INC.,
its Sole Manager




By:     /s/ Scott M. Boruff
Scott M. Boruff
Chief Executive Officer    


COOK INLET ENERGY, LLC




By:    /s/ David M. Hall
David M. Hall
Manager and Chief Executive Officer    


EAST TENNESSEE CONSULTANTS, INC.




By:    /s/ Eugene D. Lockyear
Eugene D. Lockyear
President    


EAST TENNESSEE CONSULTANTS II, L.L.C.




By:     /s/ Eugene D. Lockyear
Eugene D. Lockyear
President




--------------------------------------------------------------------------------




KEYBANK NATIONAL ASSOCIATION, as Administrative Agent, as Issuing Bank and as a
Lender




By:     /s/ John Dravenstott                    
Name:    John Dravenstott
Title: Vice President






--------------------------------------------------------------------------------




CIT FINANCE LLC, as a Lender




By:     /s/ John Feeley                    
Name:    John Feeley
Title: Director




--------------------------------------------------------------------------------




MUTUAL OF OMAHA BANK, as a Lender




By:     /s/ Mike Turner                    
Name:    Mike Turner
Title: Market President - Houston




--------------------------------------------------------------------------------




        
ONEWEST BANK N.A., as a Lender




By:     /s/ Whitney Randolph                    
Name:    Whitney Randolph
Title: Senior Vice President








